Citation Nr: 0116075	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the reduction of the rating for post-traumatic stress 
disorder (PTSD) from 50 percent to 30 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant served on active duty for training from July to 
October 1985, and on active duty from October 1987 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating action of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) at North Little Rock, Arkansas.

By a rating dated in June 1994, the RO established service 
connection for PTSD and assigned a 50 percent evaluation 
thereto, effective from March 5, 1992.  Subsequently, by 
rating action in May 1999, the RO determined that the veteran 
had demonstrated evidence of improvement and no longer met 
the requirements for a 50 percent rating, and proposed to 
reduce the evaluation to 10 percent.  A hearing was held in 
June 1999 regarding the proposed reduction.  By rating action 
dated August 1999, the 50 percent evaluation for PTSD was 
reduced to 30 percent, effective from November 1, 1999.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  On VA examination in November 1993 the veteran was 
diagnosed with PTSD and the examiner commented that the 
veteran was seriously impaired both socially and 
industrially; the examiner gave a GAF score of 45.

3.  On VA examination in April 1997 the examiner noted that 
two valid series of psychological assessments did not give 
any support for a diagnosis of PTSD and that it was the 
opinion of the examiner that if the veteran had PTSD it was 
very mild in nature; the examiner diagnosed PTSD by history 
and gave a GAF score of 60.


4.  On VA examination in January 1999, the veteran's PTSD was 
again diagnosed by history and a GAF of 65 was assigned.

5.  The evidence demonstrates sustained improvement of the 
veteran's PTSD.


CONCLUSION OF LAW

The regulatory requirements for reducing the 50 percent 
rating for PTSD have been met; the criteria for a rating in 
excess of 30 percent are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 
Diagnostic Code 9411 (as in effect prior to and after 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into the "Veterans Claims 
Assistance Act of 2000" (VCAA).  The VCAA provides that VA 
shall make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain.  In the case of 
a claim for disability compensation, VA shall provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  However, VA is not required to provide assistance to 
a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Id.

The veteran and his representative have been informed by the 
RO of the specific reason that the claim was denied by the 
January 2000 Statement of the Case (SOC). Additionally, the 
SOC included provisions of law with respect to restoration of 
rating principles.  Thus, it is concluded that the veteran 
and his representative had notice of the type of information 
needed to support the claim and complete the application.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. § 
5103(a) imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  See also VCAA.

The Board also concludes that the duty to assist appellant 
has been satisfied with respect to the appellate issue.  VA 
has provided the veteran with examinations for disability 
evaluation purposes and obtained records of his visits to a 
VA medical facility for treatment.  The veteran testified at 
a hearing.  The Board has examined the record and determined 
that the VA does not have any further obligation to assist in 
the development of the veteran's claim.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Here, the Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of his PTSD 
disability.  The RO issued a rating decision in May 1999 
proposing the reduction in the veteran's 50 percent 
disability evaluation for PTSD, and he was notified of the 
proposed action by letter that same month.  The proposed 
reduction was effectuated in an August 1999 rating decision, 
effective November 1, 1999.  Therefore, the Board determines 
that the RO's reduction of the evaluation of the veteran's 
PTSD disability was procedurally in accordance with the 
provisions of 38 C.F.R. § 3.105. 

Under 38 C.F.R. § 3.344(c), if a rating has been in effect 
for 5 years or more, the provisions of 38 C.F.R. § 3.344(a) 
must be complied with in any rating reduction.  The latter 
provision requires, in part, that there be material 
improvement in the disability before there is any rating 
reduction.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  Historically, the RO initially granted 
entitlement to service connection for PTSD in June 1994, with 
an effective date of March 5, 1992.  Hence, March 2, 1992, is 
the date on which the veteran's 50 percent rating became 
effective, and that date must be considered as the beginning 
date of that "rating" for purposes of measuring the five-
year "rating period under § 3.344(c).  See Brown v. Brown, 5 
Vet. App. 413, 417 (1993).  The RO proposed reducing the 
veteran's disability in January 1999, more than five years 
after the beginning date of the rating.  As such, the issue 
then becomes whether material improvement in the veteran's 
PTSD disability was demonstrated in order to warrant a 
reduction in such compensation benefits.  See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown, supra.

Moreover, under 38 C.F.R. § 3.344(a), rating agencies are 
directed to handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  In addition, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Kitchens 
v. Brown, 7 Vet. App. 320 (1995); Brown, supra.

Prior to November 7, 1996, PTSD was evaluated under the 9400 
series of Diagnostic Codes, as they existed pursuant to 38 
C.F.R. § 4.132.  Under the previous regulations, a 
noncompensable rating was warranted for a neurosis when there 
were neurotic symptoms which somewhat adversely affected 
relationships with others but which did not cause impairment 
of working ability.  A 10 percent rating required emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent disability 
rating was warranted where there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes that, in a precedent 
opinion dated in November 1993, the VA General Counsel 
concluded that the term "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree," 
and that it represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c) (West 1991).  A 50 percent evaluation was warranted 
for considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic and explosions 
of aggressive energy, resulting in profound retreat from 
mature behavior; or the veteran was demonstrably unable to 
obtain or retain employment.  The Board notes that each of 
the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411 provides that PTSD is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders pursuant to 
38 C.F.R. § 4.130.  When a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The provisions of 38 U.S.C.A. § 1155 include the following:  

The Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  However, in 
no event shall such a readjustment in the 
rating schedule cause a veteran's 
disability rating in effect on the 
effective date of the readjustment to be 
reduced unless an improvement in the 
veteran's disability is shown to have 
occurred.

General Counsel for VA, in a precedent opinion issued in 
September 1992, stated the following:

. . . in evaluating service-connected 
disabilities, adjudicators should 
consider both the old and the new rating 
criteria and apply the new criteria only 
if there has been sufficient improvement 
in a disability to warrant reduction 
under the old criteria.  If we were to 
apply the new criteria to those veterans 
whose disabilities had improved, but the 
improvement is not enough to justify a 
reduction under the old criteria, these 
veterans would be disadvantaged by the 
new criteria.  When an improvement in a 
disability sufficient to warrant a 
reduction under the old criteria occurs, 
however, the protection afforded by [38 
U.S.C.A. § 1155] ceases and the new 
rating criteria should be applied.

VAOPGCPREC 19-92.

To determine whether a rating reduction is proper, the Board 
must review the evidence that served as the basis for the 
award of the prior rating in comparison with the evidence 
that served as the basis for the reduced rating.

Historically, the veteran underwent a psychiatric examination 
for disability evaluation purposes in December 1992.  He 
reported chronic nervousness and flashbacks since service.  
He saw some friends hurt while participating in the Persian 
Gulf War, and had been distressed and irritable since being 
in the desert.  He was never himself physically injured.  The 
examiner noted that the veteran was fairly groomed.  His 
speech was mild.  Mood was tense.  Affect was sad and 
withdrawn.  The veteran was logical and coherent, but 
preoccupied with war experience.  He exhibited no psychotic 
features and denied suicidal or homicidal ideations.  He was 
alert and oriented.  Concentration and attention were normal, 
and insight and judgment were intact.  The examiner noted 
that the veteran might have PTSD.  He recommended 
psychological testing, and a second opinion.  The diagnosis 
was possible PTSD; R/O personality disorder.  A GAF of 65 was 
assigned.

In a November 1993 VA examination, the examiner referred to 
the prior diagnosis of possible PTSD.  The underwent veteran 
psychological testing at the VAMC in April 1993.  The testing 
indicated he was making a marginal adjustment to life's 
circumstances, and appeared limited in capacity to deal with 
frustrating circumstances.  He had no problems with training 
or the military prior to participating in Desert Storm.  He 
denied any medical or psychiatric treatment in service.  He 
also denied any substance abuse.  He was in a war environment 
in the Persian Gulf War, and reported being fired upon.  No 
one was killed, but there were injuries sustained in 
operating the guns.  His friend's hand was severely injured 
which was very traumatic for him.  He saw the bodies of dead 
Iraqis, as well as the destruction of equipment.  This 
bothered him at the time.  He reported recurrent thoughts and 
nightmares about Desert Storm, and avoided any activities 
which would trigger his memories.  The examiner noted that 
the veteran was fairly well groomed and appropriately 
dressed, but ill at ease and tense.  Conversation was goal 
directed with normal speech tone and intensity.  Mood was 
depressed, and affect sad.  Trend of thought dealt with his 
current life problems and preoccupation with Desert Storm.  
There was no evidence of a thought disorder and sensorium was 
clear.  The veteran was alert and oriented.  Memory was 
adequate.  Intelligence was about average.  Thought and 
judgment were adequate to handle his affairs.  The diagnoses 
was PTSD, with a GAF of 45.  The examiner added that the 
veteran met the criteria for PTSD, and was seriously socially 
and industrially impaired.

A rating decision in June 1994 granted service connection for 
PTSD, and assigned a 50 percent evaluation thereto, effective 
from March 5, 1992, the day after the veteran's separation 
from service.

A June 1996 VA mental health clinic PTSD evaluation noted 
that the veteran complained of sleep disturbance, poor 
concentration, fatigue, and irritability.  He had "quite a 
few" jobs since service, driving trucks or working as a 
carpenter.  He quit most of his jobs because of stress, or 
low paying jobs.  He was currently working as a carpenter.  
He had been married once with three children.  The clinical 
psychologist noted the veteran was well groomed and socially 
appropriate.  Speech was relevant, normal in tone and 
latency.  Mood was stable with congruent affect.  He denied 
suicidal ideations, hallucinations, delusions, paranoia, or 
formal thought disorder.  Judgment and insight were fair, and 
intellectual functioning appeared average.  He was oriented.  
Performance on 2 measures of PTSD were equivocal.  He 
performed well below average on the Mississippi, and above 
the cutoff on the Penn, another PTSD measure.  The assessment 
revealed his primary symptoms to be anger outbursts, 
irritability, social alienation, and difficulty 
concentrating.  He reported never having been very sociable.  
He was not reporting significant re-experiencing of his 
military related trauma, the hallmark symptom of PTSD.  
Therefore his current diagnosis of PTSD was not supported by 
assessment.  The record also notes that the psychologist met 
with a physician who concurred that the veteran did not meet 
the criteria for PTSD.  He did, however, have a 
depression/anxiety disorder treated by Imipramine.

In a VA examination in April 1997, the veteran's claims file, 
medical records, MMPI results, clinical interview and GAF 
scale were reviewed.  The examiner noted that the veteran was 
awarded service connection in 1994.  Psychological testing 
had been conducted in April 1993, on an inpatient basis.  The 
testing at that time was considered valid, and consisted of 
the MMPI-2, and the Shipley Institute for Living Scale.  They 
did not support a diagnosis of PTSD, although the examiner 
indicated that the veteran was slightly affected by his 
military experience.  The examiner also noted that the 
veteran was probably somewhat unstable emotionally when 
inducted into the military.  Since that time the veteran had 
worked on and off as a carpenter.  He was married with 3 
children.  He was stressed due to a separation and pending 
divorce, as well as the seasonal nature of his work.  The 
examiner noted that the veteran was neatly dressed, and 
cooperative.  Mood was dysphoric and a little sad; however he 
smiled appropriately during the interview.  He reported a 
good deal of stress and anxiety most of the time.  There was 
no evidence of a thought disorder, hallucinations, or 
delusions.  Memory was intact.  He did not report any 
sleeping disturbances except for occasional dreams of some 
experiences, especially seeing dead bodies in the Persian 
Gulf.  He appeared slightly anxious and curious about the 
results of the personality inventories administered prior to 
the clinical interview.  He had been enrolled in a Persian 
Gulf group but actually only attended a few meetings mainly 
because he was employed full time.  On the Mississippi Scale 
for Combat Related Illness and the MMPI-2, his results were 
invalid.  The examiner opined that the veteran may have been 
exaggerating because of distress related to his current 
marital situation.  He also noted that the June 1996 clinical 
evaluation noted that a diagnosis of PTSD could not be made 
as those test instruments had not been significant for PTSD.  
The examiners at that time agreed that he did not meet the 
criteria for PTSD, but instead was suffering from a 
depression/anxiety disorder.  It was the opinion of the 
examiner that the veteran's current GAF 60 indicated some 
moderate depression, anxiety, and social and industrial 
difficulties.  He repeated that two series of psychological 
assessments did not give strong support, or any support at 
all, for a diagnosis of PTSD.  The examiner opined that if 
the veteran had PTSD, it was very mild, and may have been an 
acute reaction to being in a war zone in 1991.  The diagnosis 
was PTSD by history; dysthymic disorder, chronic; and, a GAF 
of 60 was assigned.

In a rating decision of May 1997 the RO determined that the 
evidence of record reflected improvement and that a routine 
future examination would be scheduled.

In a VA examination in January 1999, the examiner noted that 
the veteran's hygiene and dress were appropriate.  He was 
oriented.  Speech was appropriate although at times slowed.  
Eye contact was poor.  Mood was depressed.  Affect was 
appropriate.  There was no evidence of hallucinations or 
delusions.  Although, the veteran did report some 
hallucinations which were very vague, and appeared to be his 
own thoughts.  Reasoning, judgment, and memory appeared to be 
normal.  There was no evidence of impulse control problems.  
He complained of episodic thoughts of suicide.  He had no 
previous history of suicide attempts.  There was no evidence 
of homicidal ideations.  The diagnoses were PTSD by history 
and depressive disorder.  A stressor was his recent divorce.  
A GAF of 65 was assigned.

In a rating decision in May 1999, the RO proposed to decrease 
the 50 percent rating for PTSD to 10 percent.  The veteran 
was notified and advised of his right to request a personal 
hearing.

The veteran offered testimony at a personal hearing at the RO 
in June 1999.  In essence, he testified that his PTSD was 
affected by his health, and recent divorce, and remarriage.  
He was taking medication for his nerves, hypertension, and 
diabetes.  He was working part time as a carpenter.  He 
reported that he had applied for Social Security 
Administration (SSA) disability benefits, and had undergone 
an examination for SSA purposes recently.  He also reported 
some additional treatment by a private physician and by the 
VA.  The hearing officer asked for the veteran's assistance 
in obtaining these additional records.  She also noted that 
she would attempt to get the SSA determination records.

Information received from the SSA included a psychological 
examination dated in March 1999.  The examiner reported that 
the veteran's grooming, posture, and gait were below normal.  
Hygiene was normal.  He had some indication of a 
developmental speech disorder, and related poorly to the 
examiner.  He complained several times of PTSD.  The veteran 
underwent a Computerized Assessment of Response Bias (CARB) 
evaluation.  This evaluation is given when it is believed by 
the evaluator that the claimant is malingering.  The results 
of the CARB verified malingering.  There was a significant 
difference between his performance and that of a patient with 
traumatic brain damage which could only be related to giving 
false deceptive and misleading responses.  Results of the 
examination revealed a profile which was almost exclusively 
seen in individuals who were consciously determined to 
provide mostly incorrect responses.  Statistical probability 
analysis suggested that in order to obtain this level of 
incorrect responses, he had to have known the correct 
responses.  In other words it was likely that he perceived 
the right responses and consciously provided the incorrect 
responses.  This profile indicated a performance 
significantly below chance, and likely to occur less than 1 
percent of the time.  Simply guessing would have provided a 
higher score than the claimant's score.  The examiner 
concluded that because of malingering and exaggeration of 
symptoms, no diagnosis or other information could be 
obtained.  He opined that the veteran was not open or honest 
during the interview. 

Thereafter, the RO reduced the veteran's rating to 30 percent 
by rating decision dated in August 1999 and made effective on 
November 1, 1999.  Thus, this is a rating reduction case, 
rather than an increased rating case.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  In addition, 38 C.F.R. § 
3.344 applies in this case because the veteran's schedular 
evaluation was in effect for over 5 years (March 1992 to 
November 1999).  This regulation mandates that examinations 
less full and complete than those upon which the payments 
were authorized or continued will not be used as a basis of 
reduction.  Also ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on one 
examination except where all the evidence clearly warrants a 
conclusion that sustained improvement has been demonstrated.  
Moreover, even when material improvement in the disability is 
clearly reflected, VA must consider whether the evidence 
makes it reasonably certain the improvement will be 
maintained under the ordinary conditions of life.  The Board 
will apply these provisions in considering whether the 
reduction was proper.  See Kitchens v. Brown, 7 Vet. App. 320 
(1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In the opinion of the Board, the evidence clearly reflects 
that the veteran has experienced improvement in his PTSD and 
that this improvement is sufficient to warrant the reduction 
from a 50 percent rating to a 30 percent rating within the 
parameters of the relevant diagnostic code criteria and the 
regulatory provisions regarding reduction of ratings.

The Board finds the above evidence demonstrates material 
improvement in the veteran's PTSD.  The veteran's PTSD 
disability does not warrant more than a 30 percent evaluation 
under either the old or the new the rating criteria for 
mental disorders.  The Board is aware, as mandated in 
Kitchens, that the examination on which the reduction is 
based must be at least as full as the one upon which the 
higher evaluation was awarded.  In addition, ratings on 
account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, etc., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  The examinations at issue satisfy 
this requirement in completeness and detail.  The 
examinations of 1997 and 1999 showing that the veteran had 
improved were more complete and thorough that the examination 
of 1993 upon which the 50 percent rating was based.  The 
finding reported on the 1997 and 1999 examination are 
consistent with outpatient treatment records from 1994 to 
1999, and were confirmed by the psychological examination 
done for SSA purposes in March 1999.  The most recent VA 
examinations in April 1997 and January 1999, the outpatient 
treatment records, and the March 1999 SSA psychological 
evaluation reflect sustained improvement in the PTSD and make 
it reasonably certain that the improvement heretofore noted 
will be maintained under the ordinary conditions of life.

Inasmuch as the preponderance of the evidence reflects that 
the veteran manifests very few symptoms attributable to a 
PTSD, neither the old nor the new criteria for a rating in 
excess of 30 percent for PTSD are met or approximated.  
Accordingly, the reduction of the rating for the veteran's 
PTSD was proper and the record reflects no basis for a rating 
in excess of the currently assigned 30 percent rating for 
PTSD.


ORDER

Inasmuch as the reduction of the rating for PTSD from 50 
percent to 30 percent was proper, the benefit sought on 
appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

